Title: Barbara O’Sullivan Addicks to James Madison, July 1827
From: Addicks, Barbara O’Sullivan
To: Madison, James


                        
                            
                                Sir;
                            
                            
                                
                                    
                                
                                [June or July 1827]
                            
                        
                        I am aware of the delicacy, nay of the intrusion, of my being here in your house, and whilst in it demanding
                            favours—But I know not what to do. In the distressing embarassments it to which myself and children are thrown, I had to
                            apply to some one for aid, whilst the other peculiarity of my circumstances, urged that I
                            should address myself but to a person like yourself. The station, sir, which you have filled
                            with so much honour to your country, has at the same time made you a public man, and if a stranger, in these immediate
                            environs, can indulge in the hope of protection, it can only be to receive it at your hand. I lament to be disappointed as
                            to my Eldest son—though I had no right to be be disappointed. Yet I have been spoiled; no one ever had the opportunities
                            I have had, and improved them so little. The misfortunes of my life, and innocence of my pursuits have excited and
                            interest which would have been the making of any one, less governed by a fatality, which now seems to have thrown off all
                            its former illusive draperies to strick my view, with the direful aspect of present and future afflictions, be it understood, as
                            regard my children--for were I alone, I do not believe that any suffering could be sufficiently powerful to clear the
                            clamminess that fills my throat, when I must utter words to demand a favour. It is not the relation of a single one of the
                            misfortunes that have been mine, that can make me be known and excite commiseration; no, it is the whole chain of events,
                            and my manner of supporting them—Yes, sir, believe me, it is in my power to move the feelings of men, not by romance, but
                            by bringing home to them the sad reality of how much, Vice, covered with wealth, can trihump
                            over, and trample down every natural, every civil laws; but of this no more for the present.
                        Mr. Madison; if you do not aid me, in the present extreme of my distress, either individually, or through
                            your influence, to whom shall I apply? Untill my arrival at Stanton though my money was gone, still I was comparatively
                            independent; but my little daughter was taken ill, and I had to stop 12 days at the tavern—and although I represented to
                            Mr. Garber how poor my means were, yet he charged me $20.00 I paid him ten and had to give him
                            my note payable on demand at charlotsville: then I had to go in the stage on account of my daughter This was $7.00 more
                            which I have also to pay at charlotsville. Then I have to pay at the Tavern in Charlotsville till I go, at the rate of
                            $2.50 pr. day Which before I can go, and with the time I and my children have already been there, will be a week—so that
                            the whole of the money I must pay in that place will amount to $28—Independent of that, and it is extremely humiliating
                            to speak it, my children are distressed for some articles of indispensable clothing, and lastly it is next to impossible,
                            that I can continue my way on foot to Richmond, where I mean to go, as the nearest place from which I can take waters. In
                            this emergency, were I to ask you for a loan it would be premature—yet you will not I hope be insensible to my distress.
                            During the conversation I had with you this morning, I stated that if aided I could and would get over my present
                            difficulties, but if not, I must sink.  Let not either the apparently incomprehensible
                            eccentricity of my appearance influence you to the disfavour of my children See in me a parent only, a parent in
                            distress, and in them see their innocence, their helplessness—I know not how to return to my
                            gentle daughter with a face picturing disappointments of all and each of my hopes; and minus
                            the means to avert the insults and distress I shall surely experience if I return as desolate as I came. One favour more,
                            for I am necessitated to have many, would you, sir, give credit to the subscription to my Elementary book of the French
                            language, by adding yours and your Lady’s name to it and by subjoining a recommendation of the same. That is to say, of
                            the Method on which it is Constructed.
                        I shall close by once more begging that you will not believe me deficient in delicacy nor that I would
                            wantonly take an advantage of your hospitality. The want of a near neighbourhood forced me to become a visitor. This,
                            considering the poverty of my guise, and that I came as a supplicant, I would have gladly avoided, however gratifying the
                            circumstance has been to me in every other respect: besides I rather believe, that after you shall have honoured my
                            memoirs with a perusal, should chance bring me again this way, the hospitality which yourself and lady have now given me from humanity and good breeding, will then be given
                            from esteem.
                        May you still continue many years in the possession of health and the Vigour of mind you now have; and thus
                            insuring a Continuation of happiness to your Lady and benefit to your Country, is the wish of Sir Very respectfully yours
                        
                            
                                B. O’Sullivan of Bearhaven
                            
                        
                    N. B. I expected that my son would have give you this letter ere you retired to rest, but he misunderstood me, and on
                            coming to bed find it still on my table I hope it will not be too late in the morning. Also I beg the return of statement
                            writen by Mayor Burnet. I will not dare ask you, sir, to indorse some favourable remark on it—but will simply say that
                            it would give me much happiness were you to do so. It is not things that offend always but the manner of their doing